DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/6/2021 has been entered.
 
Election/Restrictions – Retained for the Record
Applicant’s election without traverse of Group I, claims 1, 3, 7, 12, 13, 17, 27, 31 and 34-37 in the reply filed on 12/22/2020 is acknowledged.
Applicant further elected the following species without traverse:
(1), the species of FN3 domains of SEQ ID NOs: 8-11 corresponding to PSMA binding peptides;
(2), the species of type of conjugate of a nanoparticle, specifically lipid; and 
(3), the species of a binding target of PSMA.
PSMA is understood to be the abbreviation for “prostate-specific membrane antigen,” also stated as “prostate specific membrane antigen.”  Applicant on page 6 of the 12/22/2020 election stated, “It is believed that claims 1, 3, 7, 12, 13, 17, 27, 31, and 34-37 read on the elected species.”
However, of the Group I claims, claim 31 is directed to the composition of claim 27, wherein the FN3 domain binds to EpCAM.  EpCAM is not the same as the elected PMSA binding target, see for example Abstract of Rybalov et al., Int. J. Mol. Sci. 2014, 15, 6046-6061, so claim 31 is withdrawn as being drawn to a nonelected species.
without traverse in the reply filed on 12/22/2020.
Consequently, claims 1, 3, 7, 12, 13, 17, 27, and 34-37 previously were under examination.

NOTE: Applicant’s amendment of claim 1 on 5/3/21 is a shift away from the elected species of SEQ ID NOs: 8-11. Given this shift, and additionally considering the lack of any teaching of what is now claimed as binding to PMSA, the Examiner has withdrawn the species election requirements.

Claim Status
Claims 1, 12, 17, 54 and 63-67 are pending.
Claims 2-11, 13-16, 18-53 and 55-62 are canceled
Claims 54 and 63 are withdrawn as being drawn to a nonelected species or invention.
Claims 1, 12, 17 and 64-67 are under examination.
Claims 1, 12, 17 and 64-67 are rejected.
Claims 1 and 66 are objected to.

Priority
The instant application, filed 12/13/2018 Claims Priority from Provisional Application 62598652, filed 12/14/2017.

Information Disclosure Statement
The Examiner has considered the references provided in the 10/6/21 Information Disclosure Statement, and provides a signed and dated copy of such herewith.

Claim Objections
Claim 1 is objected to because of the following informalities:  in line 6 “LPLGA” is an abbreviation within parentheses indicating the abbreviation for poly lactic-co-glycolic acid. However, the ordinary abbreviation for this polymer, which is the only abbreviation for it found in the specification, is PLGA.  This appears to be a spelling or typographical error. Appropriate correction is required.
Claim 66 is objected to because of the following informalities:  in line 2 “LPLGA” is an abbreviation within parentheses indicating the abbreviation for poly lactic-co-glycolic acid. However, the ordinary abbreviation for this polymer, which is the only abbreviation for it found in the specification, is PLGA.  This appears to be a spelling or typographical error. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Response to Arguments
Applicant’s arguments, see pages 5-6, filed 10/6/21, and claim amendments, with respect to the rejection(s) of claim 1 under 35 USC 103 as being obvious over US 8293482, Jacobs and O’Neil, issued 10/23/12 (JO), in view of US2017/0348397, Diem et al., published 12/7/17, priority to 6/3/16 (Diem), as evidenced by Werengowska-Ciecwierz et al., Advances in Condensed Matter Physics, Volume 2015, Article ID 198175, 27 pages (WC) have been fully considered and are persuasive.  This is based upon disqualification of the Diem reference.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new ground(s) of rejection are made, as set forth below, in view of the substantial claim amendments and consequent need for additional search and examination.
Applicant’s arguments, see pages 6-10, filed 10/6/21, and claim amendments, with respect to the rejection(s) of claims 1, 7 and 17 under 35 USC 103 as being obvious over US 8293482, Jacobs and O’Neil, issued 10/23/12 (JO), ), in view of US 2015/0118288, Lee, published 4/30/2015 (Lee). have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new ground(s) of rejection are made, as set forth below, in view of the 10/6/21 claim amendments and consequent need for additional search and examination. The additional reference in the rejection below more directly addresses Applicant’s argument, page 7, alleging lack of support for conjugating a FN3 domain to a nanoparticle outer surface.  It is the examiner’s position that JO, col. 3, line 57 to col. 4 line 22 suggest to one of ordinary skill in the art to position FN3 moieites designed for improved affinity to a cell target on or along the outer/exterior surface to effectuate such interaction with a target protein. However, to further support this aspect of obviousness, an additional reference is provided below. Applicant, on page 6 generally and more specifically on pages 7-8, alleges the references teach away. This is unpersuasive given the noted teaching in JO of improved affinity for cell targeting, and the fact that the cited portions of JO (the ‘482 patent) are merely alternative embodiments among many alternative embodiments, so not an explicit teaching away. Regarding the allegation that Lee does not suggest using a FN3 domain, page 7, this an argument against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As to the argument of a lack of reasonable expectation of success, this is unpersuasive based on the specific teachings of the references in view of the high level of skill in the art of nanoparticle production. Applicant’s reference to Example 8 is confusing because this exemplifies using a centyrin, not FN3 domain, for targeting.
Applicant’s assertion of hindsight reconstruction, page 9, is not persuasive given the above rebuttal re JO (the ‘482 patent) and additionally given the addition of the Zhang reference below.
Applicant’s arguments, see page 10, filed 10/6/21, and claim amendments, with respect to the rejection(s) of claim 12 under 35 USC 103 as being obvious over US 8293482, (JO), in view Lee and further in view of Werengowska-Ciecwierz have been fully considered and are persuasive based on the claim amendments adding elements not previously under examination. Therefore, the rejection has been withdrawn.  However, upon further consideration, new ground(s) of rejection are made, as set forth below, in view of the substantial claim amendments and consequent need for additional search and examination.

1. 	Claims 1, 12, 17, and 64-66 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0203142, Zhang et al., published 8/12/2010 (Zhang), in view of US 8293482, Jacobs and O’Neil, issued 10/23/12 (JO).
Claim 1 is directed to a composition comprising a fibronectin type III like domain (“FT3LD”)-nanoparticle complex and a polynucleotide encapsulated by the FT3LD nanoparticle complex, the FT3LD comprising the amino acid sequence of SEQ ID NO:64 which comprises one or more mutations in loop regions of residues 22-28 and/or  75-81 of SEQ ID NO:64, this amino acid sequence of the FT3LD conjugated to an outer surface of a lipid nanoparticle (“NP”), a poly lactic-co-glycolic acid (LPLGA) NP, or a cyclodextrin polymeric NP (CDP).
Based on the ordinary and customary meaning of mutation as applied to polypeptides such as SEQ ID NO:64, considering the state of the art in achieving such mutations, see for example the fifth paragraph of the Summary of the Invention of the cited JO reference, mutation is interpreted to mean a substitution of one amino acid for another amino acid.
Zhang teaches nanoparticles for targeted delivery, Title, and teaches the advantages of conjugating targeting moieties to the outer surface of such nanoparticles, “Thus, in one aspect, the invention provides a controlled-release system, comprising a plurality of target-specific stealth nanoparticles; wherein the nanoparticles comprise a polymeric matrix, an amphiphilic layer within or outside of the polymeric matrix, targeting moieties covalently attached to the outer surface of the nanoparticle; and a therapeutic agent” para 7, underline emphasis added, see also Fig. 1.  
Further, Zhang clearly teaches its nanoparticles having targeting moieties conjugated to an outer surface as comprising PLGA, see paras 11-13, 18, 39, so meeting claim 1’s poly lactic-co-glycolic NP alternative, and Zhang also teaches its nanoparticles as comprising lecithin, so meeting claim 1’s lipid NP alternative, see paras 1, 10, 19, and Figs. 11, 12, 14A, 14B and 16-18 and their brief descriptions.
Zhang also teaches its nanoparticles as having a polynucleotide encapsulated within its nanoparticles, para 15 and claims 1 and 38.
However, although claim 1 of Zhang claims “A pharmaceutical composition, comprising a plurality of target-specific stealth nanoparticles; a polymeric matrix; an amphiphilic layer associated with the polymeric matrix; targeting moieties covalently attached to the outer surface of the nanoparticle; and a therapeutic agent,” underline emphasis added, and claim 30 depends from claim 1 and lists fibronectin receptors, peptides and cell binding sequence among targeting moiety alternatives, Zhang does not teach the particular FT3LD and its amino acid sequence of claim 1 in such nanoparticles.
JO teaches the same sequence of claim 1’s SEQ ID NO:64 as SEQ ID NO:16. This is clear by sequence listing comparison and also admitted by Applicant, see 5/3/21 Remarks page 7.
JO teaches formulations comprising its protein scaffold, which encompasses the mutated SEQ ID NO:16 (~ instant 64) – see JO claims 1 and 2, in formulations including particulates containing the protein scaffold in a nanoparticle structure, col. 29, lines 55-62. JO also teaches nanoparticle among composition types comprising its FN3 domain based scaffolds, col. 29, lines 57-62
JO teaches that 3 of the 6 loops of the protein scaffold are surface exposed, and that preferably, the loop regions at residues 22-28, 51-54 and 75-81 are altered for binding specificity and affinity, col. 3, lines 60-65, further teaching that these loop regions are randomized (e.g., by mutation) and selected for having high affinity to a particular protein target, col. 3 line 65 to col. 4 line 3, stating at the end thereof, “One or more of the loop regions can interact with a target protein similar to an antibody CDR interaction with the protein.” This suggests to one of ordinary skill in the art that when formulating such mutated polypeptide “protein scaffolds” in a nanoparticle or other particle, for optimum effectiveness for interacting with a target protein one would want to attach or conjugate such mutated polypeptides at an outer surface thereof. JO claim 2 claims a library produced by a polypeptide having the sequence of SEQ ID NO:16 and mutating the at least one loop region of residues 22-28 and 75-81 of SEQ ID NO:16 to form the protein scaffold library, suggesting the greater desirability of these two loop regions for mutations.
The level of skill in the art is high given the knowledge and techniques applied by those of ordinary skill in the art to therapeutic nanoparticle development.
Given the teachings of Zhang of targeting moieties on their nanoparticles, and their stated purpose of targeting, and the teachings of JO as to improving its FN3 like domain amino acid sequences for increased affinity to selected targets, one of ordinary skill in the art would have been motivated by a desire to improve the targeting nanoparticles of Zhang by using JO’s high-affinity FN3 like domain amino acid sequences, such as its SEQ ID NO:64, to substitute such FN3 domain like sequence into the nanoparticles of Zhang as targeting moieties, as in Zhang attached, such as conjugated, to the outer surface of the nanoparticles. There would have been a reasonable expectation of success given the methods taught and referred to and exemplified in Zhang and JO.
Accordingly claim 1 would have been obvious.
Zhang para 15 teaches proteins among therapeutic agents encapsulated within the nanoparticle, rendering obvious claim 12.
Zhang paras 97 and 115 teach antisense oligonucleotides among potentially suitable drugs within the nanoparticle, rendering obvious claim 17.
Zhang para 97 lists mismatched double stranded RNA among potentially suitable drugs within the nanoparticle, rendering obvious claim 64.
Because as set forth above for claim 1 Zhang teaches both lipid-comprising and PLGA-comprising nanoparticles, claims 65 and 66 would have been obvious.

2. 	Claim 67 is rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0203142, Zhang et al., published 8/12/2010 (Zhang), in view of US 8293482, Jacobs and O’Neil, issued 10/23/12 (JO), as applied to claim 1 above, and further in view of US 2010/0093662, Defaye et al., published 4/15/2010 (Defaye).
The teachings of Zhang in view of JO above is applied to claim 1.
Claim 67 depends from claim 1 and is directed to the composition of claim 1 wherein the nanoparticle is a cyclodextrin polymeric nanoparticle.
Zhang does not teach wherein its nanoparticle is a cyclodextrin polymeric nanoparticle, nor does JO.
Defaye teaches using its novel cyclodextrins in making nanostructures including nanoparticles, paras 137-141, which can include at least one host molecule such as drugs or nucleic acids, paras 142-143, and which nanostructures may also incorporate elements of biorecognition, for example, the ligands complementary to a receptor, to allow the derivatives incorporating them to be very effectively recognized by the specific membrane receptors, para 176, see also paras 31, 174. Defaye’s “elements of biorecognition” is interpreted to encompass targeting moieties as that term is used in Zhang, and also to encompass JO’s FN3 domain amino acid sequences that are optimized to improve affinity to their targets.
Given that Defaye teaches its cyclodextrin as conferring an advantage with regard to loading capacity of active ingredient in its nanoparticles, para 162, it would have been obvious to modify the teachings of Zhang as to nanoparticle type by substituting a cyclodextrin based nanoparticle composition, while also employing the FN3 domain amino acid sequence of JO, to increase loading capacity of active ingredients, including those of the oligonucleotide type, see para 169. There would have been a reasonable expectation of success given the extensive teachings of Defaye as to formulation approaches and cyclodextrin modifications, see paras 10-159.
Accordingly, claim 67 would have been obvious.

Art Made of Record But Not Needed to be Relied Upon 
The Examiner also includes the reference US 20100136129, published 6/3/2010, Bazo et al., which teaches nanoparticles comprising a cyclodextrin and a biologically active molecule, and at para 106 teaches that “formed nanoparticles can optionally be coated with a water-soluble biologically active molecule or with a ligand which can confer specific targeting properties to the resulting nanoparticle,” further indicating the breadth of the general knowledge in the art as to applying a targeting moiety on or at the surface of a nanoparticle. This is art made of record but not needed to be relied upon at this time.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH FISCHER whose telephone number is (571)270-7925, and whose direct facsimile number is (571)270-8925.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM, however noting that the examiner will not normally be working on Wednesday-Friday and on Monday/Tuesday on alternating weeks, but will promptly answer messages upon his return to work.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached at 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. F./
Examiner, Art Unit 1658

/FRED H REYNOLDS/Primary Examiner, Art Unit 1658